Case 3:18-cv-00689-TJC-JRK Document 128 Filed 09/10/21 Page 1 of 3 PageID 3678




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

CARLY A. VOLP, as Personal
Representative of the Estate of
KYLE ROBERT VOLP,

      Plaintiff,

vs.                                           CASE NO.: 3:18-cv-689-J-32JRK

ANDREW WILLIAM SASSER, as
an individual and NASSAU
COUNTY SHERIFF’S OFFICE, [Bill
Leeper, in his capacity as Sheriff of
Nassau County, Florida],

      Defendants.
______________________________________/

            SHERIFF LEEPER’S PROPOSED VERDICT FORM

We, the Jury, unanimously return the following verdict:

      1.     Did Andrew Sasser act outside the scope of his employment or

function?

      YES ____           NO ____

      If your answer is "YES," skip Question 2 and 3 and proceed to Question 4. If

your answer is “NO,” proceed to Question 2.

      2.     Did Andrew Sasser act in bad faith, with malicious purpose, or in a

manner exhibiting wanton and willful disregard for human rights or safety during

his physical confrontation with Kyle Volp?

                                   Page 1 of 3
Case 3:18-cv-00689-TJC-JRK Document 128 Filed 09/10/21 Page 2 of 3 PageID 3679




      YES ____            NO ____

      If your answer is "YES," skip Question 3 and proceed to Question 4. If your

answer is “NO,” proceed to Question 3.

      3.     Did Andrew Sasser intentionally use force in excess of what was

reasonable or necessary against Kyle Volp?

      YES ____            NO ____

      If your answer is “YES,” proceed to Question 4. If your answer is “NO,” you

should not proceed further except to date and sign this verdict form.

      4.     Did Andrew Sasser’s conduct cause Kyle Volp to suffer damages?

      YES ____            NO ____

      If your answer is "YES," proceed to Question 5. If your answer is “NO,” you

should not proceed further except to date and sign this verdict form.

      5.     Should Carly A. Volp, as Personal Representative of the estate of Kyle

Robert Volp, be awarded compensatory damages against Andrew Sasser?

      YES ____            NO ____

      If your answer is "YES," proceed to Question 6. If your answer is “NO,” you

should not proceed further except to date and sign this verdict form.

      6.     What is reasonable compensation for Kyle Volp’s compensatory

damages?

      $ ________


                                    Page 2 of 3
Case 3:18-cv-00689-TJC-JRK Document 128 Filed 09/10/21 Page 3 of 3 PageID 3680




      SO SAY WE ALL, this ___ day of ______ 2021.

                                         ________________________
                                         Foreperson’s Signature




                                 Page 3 of 3
